               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 JOEL MILLER, et al.,              HONORABLE JEROME B. SIMANDLE

                Plaintiffs,
                                          Civil Action No.
      v.                                 17-7149 (JBS/KMW)

 ALISA ADLER, et al.,                   MEMORANDUM OPINION

                Defendants.



SIMANDLE, District Judge:

     This matter comes before the Court on the motion of

Plaintiffs Joel Miller and Stephanie Segal Miller (hereinafter,

collectively, “Plaintiffs”) for default judgment against

Defendant Alisa Adler [Docket Item 29] and Defendant Daniel

Hirsch [Docket Item 33] (hereinafter, collectively,

“Defendants”). On September 15, 2017, Plaintiffs filed this suit

alleging four counts of breach of contract, unjust enrichment,

fraud, and civil conspiracy against Defendants related to two

proposed real estate transactions. (See Complaint [Docket Item

1].) Because Defendants have not answered Plaintiffs’ Complaint

and the time to do so has long expired, Plaintiffs now seek

default judgment against Defendants under Federal Rule of Civil

Procedure 55(b). For the reasons that follow, Plaintiffs’

unopposed motions for default judgment will be granted in part,

denied without prejudice in part, and dismissed without
prejudice in part,1 and the Court will enter a Default Judgment

in favor of Plaintiffs and against Defendant Adler in the amount

of fifty-three thousand, seven hundred and sixty dollars

($53,760.00) and against Defendants Adler and Hirsch, jointly

and severally, in the amount of two hundred and nineteen

thousand, five hundred and thirty-four dollars ($219,534.00).

     The Court finds as follows:

     1.   Factual and Procedural Background. Plaintiffs filed

their Complaint [Docket Item 1] on September 15, 2017, alleging

that Defendants breached their obligations to Plaintiffs with

respect to two separate transactions. Plaintiffs allege that on

August 26, 2014 Plaintiff Stephanie Segal Miller entered into

the first transaction: a Promissory Note with Defendant Adler,

under which Plaintiff Stephanie Segal Miller would loan

Defendant Adler fifty-thousand dollars ($50,000.00), to be

repaid within six (6) months with interest.2 (See Complaint




1 On August 29, 2018, Plaintiffs filed a letter on the docket
indicating that they are not seeking default judgment with respect
to Counts 3 and 4 of their Complaint by way of the present motions,
but that they “reserve the right to pursue Counts 3 and 4 . . . at
a later time.” (Letter [Docket Item 40], Aug. 29, 2018.) As such,
the Court shall dismiss the portions of the present motions
relating to Counts 3 and 4 without prejudice.

2 The Promissory Note, (see Exhibit A [Docket Item 1], 16 on the
docket), was executed by Plaintiff Stephanie Segal Miller and
Defendant ASG Real Estate, Inc., which Plaintiff alleges is wholly
owned by Defendant Adler. (See Complaint [Docket Item 1], ¶ 13.)
Additionally, Plaintiffs allege that Defendant Adler accompanied


                                   2
[Docket Item 1], ¶¶ 1-2.) Plaintiffs allege that they

transferred the fifty thousand dollars ($50,000.00) from an

account held jointly by Plaintiffs to Defendant Adler on August

29, 2014,3 but that Plaintiff Stephanie Segal Miller was never

repaid, despite her repeated requests. (Id. at ¶¶ 2A, 4.)

Plaintiffs further allege that they are owed 15% per annum

interest on the loan for the duration of the loan, from August

29, 2014 to February 28, 2015. (See Declaration of Stephanie

Segal Miller (hereinafter “Miller Dec.”) [Docket Item 29-3],

¶ 9.) Plaintiffs calculate such interest to total three

thousand, seven hundred and sixty dollars ($3,760.00).4 (See id.)

Therefore, in relation to the first loan, Plaintiffs seek total

damages in the amount of fifty-three thousand, seven hundred and




the Promissory Note with a Personal Guaranty, permitting Plaintiff
Stephanie Segal Miller to “proceed in the first instance against
[Defendant Adler] to collect” on the fifty thousand dollar loan.
(See Exhibit B [Docket Item 1], 18 on the docket.)

3 Plaintiffs allege that the funds were transferred from an account
held jointly by both Plaintiff Joel Miller and Plaintiff Stephanie
Segal Miller. (See Complaint [Docket Item 1], ¶ 2A; Exhibit C
[Docket Item 1], 20-21 on the docket.) Furthermore, Defendant Adler
is not prejudiced by considering Plaintiff Joel Miller to be a
creditor in relation to this transaction. Therefore, Plaintiff
Joel Miller is found to be a creditor with respect to this
transaction.

4 Plaintiffs indicate that they have rounded their interest
calculations to the nearest whole dollar. (See Miller Dec. [Docket
Item 29-3], 5 n.1.)


                                3
sixty dollars ($53,760.00) from Defendant Adler. (See id. at

¶¶ 9-10.)

     2.     Plaintiffs further allege that on March 26, 2015

Plaintiff Stephanie Segal Miller entered into a second

transaction with both Defendants: “a loan/investment for

$150,000 for property in Atlanta, Georgia,” of which Defendants

“personally guaranteed repayment.”5 (Complaint [Docket Item 1],

¶¶ 2B-3.) Plaintiffs allege that the one hundred and fifty

thousand dollars ($150,000.00) from an account held jointly by

Plaintiffs to Defendants on March 26, 2015,6 but that Plaintiff

Stephanie Segal Miller was never repaid, despite her repeated

requests. (Id. at ¶¶ 2B, 4.) Plaintiffs further allege that they

are owed 15% per annum interest on the loan for the duration of




5 Additionally, Plaintiffs allege that the limited liability
company on whose behalf Defendants signed the agreement “was wholly
owned and operated by Defendants ADLER and HIRSCH, jointly and
severally,” and that it has since been dissolved. (Complaint
[Docket Item 1], ¶¶ 12-13.)

6 Plaintiffs allege that the funds were transferred from an account
held jointly by both Plaintiff Joel Miller and Plaintiff Stephanie
Segal Miller. (See Complaint [Docket Item 1], ¶ 2B; Exhibit F
[Docket Item 1], 33 on the docket.) Furthermore, Defendants are
not prejudiced by considering Plaintiff Joel Miller to be a
creditor in relation to this transaction. Therefore, Plaintiff
Joel Miller is found to be a creditor with respect to this
transaction.


                                  4
the loan, from May 26, 20157 to June 27, 2018.8 (See Miller Dec.

[Docket Item 29-3], ¶ 11.) Plaintiffs calculate such interest to

total sixty-nine thousand, five hundred and thirty-four dollars

($69,534.00).9 (See id.) Therefore, in relation to the second

“loan/investment,” Plaintiffs seek total damages in the amount

of two hundred and nineteen thousand, five hundred and thirty-

four dollars ($219,534.00) from both Defendants. (See id. at

¶¶ 11-12.)

     3.      Defendant Hirsch was Properly Served and is in

Default. The Complaint together with the summons were personally

served upon Defendant Hirsch on September 21, 2017 at 45 W.

Bluff Drive, Savannah, GA 31406. (See Proof of Service Summons

[Docket Item 8].) Defendant Hirsch has never filed an answer to

Plaintiffs’ Complaint, and the Clerk of Court accordingly




7 Plaintiffs state that they transferred these funds to Defendant
Adler on March 26, 2015. (See Complaint [Docket Item 1], ¶¶ 2B,
4.) However, Plaintiffs only seek interest beginning on May 26,
2015, (see Miller Dec. [Docket Item 29-3], ¶ 11), therefore the
Court shall only grant interest beginning on May 26, 2018.

8 Plaintiffs only seek interest through June 27, 2018, the date
that they filed the present motion for default judgment against
Defendant Adler. (Motion for Default Judgment [Docket Item 29];
Miller Dec. [Docket Item 29-3], ¶ 11.)

9 Plaintiffs indicate that they have rounded their interest
calculations to the nearest whole dollar. (See Miller Dec. [Docket
Item 29-3], 5 n.1.)


                                   5
entered default against Defendant on July 18, 2018.10 Plaintiffs’

motion for default judgment against Defendant Hirsch followed,

to which Defendant has not filed a response.11 (See Motion for

Default Judgment [Docket Item 33].)

     4.   Defendant Adler was Properly Served and is in Default.

Plaintiffs assert that they initially made numerous attempts to

personally serve Defendant Adler with the Complaint and summons,

at her residence, 365 West 28th Street, Apartment 18B, New York,




10 Defendant Hirsch sought, and received, an extension of time to
file an Answer to the Complaint. (See Application for Extension of
Time to Answer [Docket Item 3]; Clerk’s Text Order, Oct. 13, 2017.)
Defendant Hirsch subsequently filed a timely motion to dismiss the
Complaint for lack of personal jurisdiction. (See Motion to Dismiss
[Docket Item 4].) The Court denied this motion on June 29, 2018,
making the deadline for Defendant Hirsch to file his answer to
Plaintiff’s Complaint July 13, 2018. (See Order [Docket Item 31];
FED. R. CIV. P. 12(a)(4)(A).) Defendant Hirsch’s former attorney,
Edwin Matthews, Esq., sought leave to withdraw as counsel for
Defendant Hirsch, (see Motion to Withdraw [Docket Item 11]), which
was granted on February 2, 2018. (See Order [Docket Item 17].)
Hirsch has filed no answer to date and has been in default for
more than three months. More recently there was an indication that
Defendant Hirsch had contacted, but not retained, a New York
attorney. (See n.11, infra.)

11On August 20, 2018, Attorney Joshua A. Bloomgarden filed a letter
on the docket signed by Maurice W. Heller seeking an extension of
time for Defendant Hirsch to file a brief in opposition to this
motion, even though Mr. Hirsch had not yet retained them. (See
Letter [Docket Item 34], Aug. 20, 2018.) The Court denied this
request. (See Order [Docket Item 38].) Neither Mr. Bloomgarden nor
Mr. Heller have made an appearance in this matter on behalf of
Defendant Hirsch. Furthermore, it is doubtful that Mr. Heller is
qualified to practice before this Court because he is not a member
of its bar, and the Court notes that no motion for admission pro
hac vice has been filed on his behalf. (See Order [Docket Item
38], Aug. 24, 2018, ¶ 8.)


                                6
NY 10001, as detailed in their Certification of Service. (See

Certification of Service [Docket Item 18], ¶¶ 2-5.) Plaintiffs

assert that their attempts at personal service were

unsuccessful, though it appeared to their process server that

Defendant Adler was at home during the attempted service and was

refusing to answer the door. (See id.)

     5.   After the numerous failed attempts at personal

service, Plaintiffs concluded that Defendant Adler was “actively

evading service,” and Plaintiffs therefore sought to serve

Defendant Adler, pursuant to Federal Rule of Civil Procedure

4(e)(1), by utilizing the laws of the State of New Jersey (the

state in which this Court is located) and of the State of New

York (the state in which service was being made). (See id. at

¶¶ 7-8; FED. R. CIV. P. 4(e)(1).)

     6.   New Jersey law specifies that

          [i]f personal service cannot be effected after
          a reasonable and good faith attempt, . . .
          service may be made by mailing a copy of the
          summons and complaint by registered or
          certified mail, return receipt requested, to
          the    usual   place    of   abode    of   the
          defendant . . . . If the addressee refuses to
          claim or accept delivery of registered or
          certified mail, service may be made by
          ordinary mail addressed to the defendant's
          usual place of abode. The party making service
          may, at the party’s option, make service
          simultaneously by registered or certified mail
          and ordinary mail, and if the addressee
          refuses to claim or accept delivery of
          registered mail and if the ordinary mailing is



                                    7
          not returned, the simultaneous mailing shall
          constitute effective service.

N.J. Ct. R. § 4:4-3(a). Plaintiffs allege that they effected

service “by mailing a copy of the Summons, Verified Complaint,

and Case Information Statement to Defendant [Adler]

simultaneously by certified mail, return receipt requested, and

ordinary mail to Defendant [Adler]’s residence at 365 West 28th

Street, Apartment 18B, New York, New York 10001.” (Certification

of Service [Docket Item 18], ¶ 8.) It appears to the Court that

Plaintiffs sent the certified and ordinary mail on November 22,

2018. (See Exhibit 3 [Docket Item 18], 21 on the docket.)

     7.   New York law specifies that where personal service of

a defendant or service to a defendant’s place of residence or

place of business

          cannot be made with due diligence, [service
          may be made] by affixing the summons to the
          door of either the actual place of business,
          dwelling place or usual place of abode within
          the state of the person to be served and by
          either mailing the summons to such person at
          his or her last known residence or by mailing
          the summons by first class mail to the person
          to be served at his or her actual place of
          business . . . , such affixing and mailing to
          be effected within twenty days of each other;
          proof of such service shall be filed with the
          clerk of the court designated in the summons
          within twenty days of either such affixing or
          mailing, whichever is effected later; service
          shall be complete ten days after such
          filing . . . .




                                8
N.Y. C.P.L.R. 308(4) (McKinney 2018). Plaintiffs allege that, on

March 29, 2018, their process server “affixed a copy of the

Summons, Verified Complaint, and Case Information Statement to

the door of Defendant’s usual place of abode located at 365 West

28th Street, Apartment 18B, New York, New York 10001.”

(Certification of Service [Docket Item 18], ¶ 10(a).) Plaintiffs

further allege that, “[o]n April 2, 2018, a copy of the Summons,

Verified Complaint, and Case Information Statement was sent by

first class mail to Defendant’s last known address located at

365 West 28th Street, Apartment 18B, New York, New York 10001.”

(Id. at ¶ 10(b).) Proof of such service was filed on the docket

in this case on April 12, 2018, in compliance with N.Y. C.P.L.R.

308(4). (See id.) Service was therefore considered complete

under New York law on April 22, 2018. (See id.; N.Y. C.P.L.R.

308(4).)

     8.    Defendant Adler has not filed any response to

Plaintiffs’ Complaint, and the Clerk of Court accordingly

entered default against Defendant Adler on May 17, 2018.12

Plaintiffs’ present motion for default judgment against




12The Court finds that the latest possible date to construe service
to have been effected is on the date that service under New York
law was finalized, i.e. ten days after Plaintiffs filed their
Certificate of Service [Docket Item 18]. By that metric, the
deadline for Defendant Adler to file an Answer or otherwise respond
to Plaintiff’s Complaint was May 3, 2018. See FED. R. CIV. P. 12(a).


                                 9
Defendant Adler followed, to which Defendant has not filed a

response. (See Motion for Default Judgment [Docket Item 29].)

     9.   Standard for Entry of Default Judgment. Federal Rule

of Civil Procedure 55(b)(2) authorizes courts to enter a default

judgment against a properly served defendant who fails to a file

a timely responsive pleading. See FED. R. CIV. P. 55(b)(2); see

also Chanel v. Gordashevsky, 558 F. Supp. 2d 532, 535 (D.N.J.

2008) (citing Anchorage Assoc. v. Virgin Is. Bd. of Tax Rev.,

922 F.2d 168, 177 n.9 (3d Cir. 1990)). A party seeking default

judgment is not entitled to relief as a matter of right; the

Court may enter default judgment “only if the plaintiff’s

factual allegations establish the right to the requested

relief.” Ramada Worldwide Inc. v. Courtney Hotels USA, LLC, Case

No. 11-896, 2012 WL 924385, at *3 (D.N.J. Mar. 19, 2012)

(internal quotations and citation omitted). Thus, before

granting default judgment, a court must determine: (1) whether

the plaintiff produced sufficient proof of valid service and

evidence of jurisdiction, (2) whether the unchallenged facts

present a sufficient cause of action, and (3) whether the

circumstances otherwise render the entry of default judgment

“proper.” Teamsters Health & Welfare Fund of Phila. v. Dubin

Paper Co., No. 11–7137, 2012 WL 3018062, at *2 (D.N.J. July 24,

2012) (internal citations omitted). A court must accept as true

every “well-pled” factual allegation of the complaint, but no


                                10
presumption of truth applies to the plaintiff’s legal

conclusions or factual assertions concerning damages. Comdyne I.

Inc. v. Corbin, 908 F.2d 1149 (3d Cir. 1990); 10 C. Right, A.

Miller, & M. Kane, Federal Practice and Procedure (2d ed. 1983),

§ 2688, at 444. The Court addresses each element in turn.

     10.   Subject Matter Jurisdiction. This Court has subject

matter jurisdiction pursuant to 28 U.S.C. § 1332. Although a

breach of contract would normally be a state law cause of

action, see generally Kokkonen v. Guardian Life Ins. Co. of Am.,

511 U.S. 375 (1994), this Court has previously stated that

           [t]o establish diversity jurisdiction under 28
           U.S.C. § 1332, a plaintiff must show not only
           diversity of citizenship, but also that the
           amount    in   controversy   exceeds   $75,000
           exclusive of interests and costs. 28 U.S.C.
           § 1332(a). “The rule governing dismissal for
           want of jurisdiction in cases brought in the
           federal court is that . . . the sum claimed by
           the plaintiff controls if the claim is
           apparently made in good faith. It must appear
           to a legal certainty that the claim is really
           for less than the jurisdictional amount to
           justify dismissal.” Feuerstein v. Simpson, 582
           F. App’x 93, 98 (3d Cir. 2014) (quoting St.
           Paul Mercury Indemnity v. Red Cab Co., 303
           U.S. 283, 288–89 (1938)). This test requires
           only minimal scrutiny by the Court and the
           sole inquiry is whether the plaintiff can
           recover more than $75,000. Suber v. Chrysler
           Corp., 104 F.3d 578 (3d Cir. 1997). In other
           words,   “[i]n    diversity  cases,   [courts]
           generally    accept   a  party's  good   faith
           allegation of the amount in controversy.”
           Columbia Gas Transmission Corp. v. Tarbuck, 62
           F.3d 538, 541 (3d Cir. 1995). Therefore,
           dismissal based on failure to satisfy the
           amount in controversy requirement is only


                                11
           warranted “if, from that face of the
           complaint, it is a ‘legal certainty’ that the
           plaintiff cannot recover $75,000, or if, from
           the proofs, it appears to a legal certainty
           that the plaintiff is not entitled to that
           amount.” Dolin v. Asian Am. Accessories, Inc.,
           449 F. App’x 216, 218 (3d Cir. 2011). In cases
           initiated in federal court, as opposed to
           those removed from state court, “a defendant
           challenging the sufficiency of the plaintiff’s
           amount in controversy (through a motion to
           dismiss   for    lack   of    subject    matter
           jurisdiction under Rule 12(b)(1) of the
           Federal Rules of Civil Procedure) is required
           to demonstrate, to a legal certainty, that the
           plaintiff cannot recovery an amount above the
           jurisdictional    threshold.”     Heffner    v.
           LifeStar Response of New Jersey, Inc., Civ.
           13–00194, 2013 WL 5416164, at *6 (E.D. Pa.
           Sept. 27, 2013) (citing Onyiuke v. Cheap
           Tickets, Inc., 435 Fed. App’x 137, 139 (3d
           Cir. 2011)).

7-Eleven, Inc. v. Maia Inv. Co., No. 14-8006, 2015 WL 1802512,

at *10 (D.N.J. Apr. 17, 2015).

     11.   In this case, Plaintiffs have alleged that Defendant

Hirsch is a resident of Georgia, that Defendant Adler is a

resident of New York, and that Plaintiffs are residents of New

Jersey, (see Complaint [Docket Item 1], ¶¶ 8-10), thereby

satisfying the diversity of citizenship requirement.

Additionally, Plaintiffs are seeking a judgment against

Defendant Adler in the amount of fifty-three thousand, seven

hundred and sixty dollars ($53,760.00) and against Defendants

Adler and Hirsch, jointly and severally, in the amount of two

hundred and nineteen thousand, five hundred and thirty-four



                                 12
dollars ($219,534.00), (see Miller Dec. [Docket Item 29-3],

¶¶ 11-12), thereby satisfying the amount in controversy

requirement. Plaintiffs claims appear to be made in good faith,

and there has been no evidence presented to contradict

Plaintiffs’ allegations regarding the parties’ citizenship or

the amount in controversy. Therefore, this Court has diversity

jurisdiction over the present matter. See 7-Eleven, 2015 WL

1802512, at *10.

     12.   Proof of Cause of Action – Breach of Contract. The

Court readily finds that Plaintiff has asserted and proved a

valid cause of action for breach of contract with respect to

both transactions. To make out a claim for breach of contract

under New Jersey law, a plaintiff must allege that (1) there is

a contract between the parties; (2) the contract was breached;

(3) the breach caused damages; and (4) the party stating the

claim performed its own contractual obligations. Frederico v.

Home Depot, 507 F.3d 188, 203 (3d Cir. 2007) (citing Video

Pipeline, Inc. v. Buena Vista Home Entertainment, Inc., 210 F.

Supp. 2d 552, 561 (D.N.J. 2002)). Here, Plaintiffs have alleged

the existence of two contracts. (Complaint [Docket Item 1],

¶¶ 1-3.) Plaintiffs have alleged that Defendant Adler breached

the terms of the first agreement by failing to repay Plaintiff

Stephanie Segal Miller, despite her repeated requests, and that

both Defendants breached the terms of the second agreement by


                                13
failing to repay Plaintiff Stephanie Segal Miller, despite her

repeated requests. (Id. at ¶¶ 2-4.) Plaintiffs have sufficiently

claimed and proved resulting harm from these breaches by

Defendant Adler in the amount of fifty-three thousand, seven

hundred and sixty dollars ($53,760.00) and by Defendants Adler

and Hirsch, jointly and severally, in the amount of two hundred

and nineteen thousand, five hundred and thirty-four dollars

($219,534.00). (See Miller Dec. [Docket Item 29-3], ¶¶ 11-12.)

Therefore, with respect to both transactions, Plaintiffs have

sufficiently demonstrated a cause of action for breach of

contract to establish Defendants’ liability for the purposes of

this default judgment.

     13.   Appropriateness of Default Judgment. The Court must

finally examine whether the entry of default judgment would be

proper, taking into consideration whether the parties subject to

default have a meritorious defense, the prejudice suffered by

the parties seeking default, and the culpability of the parties

subject to default. Emcasco Ins. Co. v. Sambrick, 834 F.2d 71,

73 (3d Cir. 1987).

     14.   In this case, other than Defendant Hirsch’s

unsuccessful assertion of lack of personal jurisdiction,

Defendants have failed to proffer any defense to Plaintiffs’

claims, and the Complaint itself reflects no fatal deficiency.

See Hill v. Williamsport Police Dept., 69 Fed. App’x 49, 52 (3d


                                14
Cir. 2003) (“Because the defendants had not yet filed an answer,

the District Court was unable to evaluate whether they had a

litigable defense, [rendering this] factor . . .

inconclusive.”); Surdi v. Prudential Ins. Co. of Am., No. 08–

225, 2008 WL 4280081, at *2 (D.N.J. Sept. 8, 2008) (“The facts

as alleged in the Complaint provide no indication of a

meritorious defense.”).

     15.   Moreover, as Plaintiffs have no other means to recover

damages from Defendants, Plaintiffs will be prejudiced in the

absence of default judgment. See Joe Hand Promotions, Inc. v.

Waldron, 2013 WL 1007398, at *4 (D.N.J. Mar. 13, 2013) (noting

prejudice to plaintiff “because it has no alternative means of

vindicating its claim against the defaulting parties.”); Gowan

v. Cont’l Airlines, Inc., No. 10–1858, 2012 WL 2838924, at *2

(D.N.J. July 9, 2012) (inability to “vindicate rights” absent a

default judgment constitutes prejudice).

     16.   Lastly, the Court notes that, as described, supra,

Defendant Hirsch was served on September 21, 2017. (See Proof of

Service Summons [Docket Item 8].) Additionally, as explained,

supra, Defendant Adler was served no later than April 22, 2018.

(See Certification of Service [Docket Item 18], ¶ 10; N.Y.

C.P.L.R. 308(4).) However, to date neither Defendant Hirsch nor

Defendant Adler has answered Plaintiffs’ claims, nor even

entered an appearance in this case, other than the temporary


                                15
appearance of Mr. Matthews for Defendant Hirsch for purposes of

filing the unsuccessful motion to dismiss for lack of personal

jurisdiction. Defendants may be presumed culpable for their

inaction. See Lee v. A to Z Trading LLC, No. 12-4624, 2014 WL

7339195, at *3 (D.N.J. Dec. 23, 2014) (finding the defendant’s

failure to respond despite awareness of the litigation “due to

culpable conduct”); Teamsters Health & Welfare Fund, 2012 WL

3018062, at *4 (“Defendant’s failure to answer demonstrates

Defendant’s culpability in its default”); Slover v. Live

Universe, Inc., No. 08-2645, 2009 WL 606133, at *2 (D.N.J. Mar.

9, 2009) (Defendant is presumed culpable where it has failed to

answer, move, or otherwise respond). On balance, these factors

weigh in Plaintiffs’ favor, and the Court will accordingly grant

default judgment. See Joe Hand Promotions, Inc., 2013 WL

1007398, at *4 (finding that factors weigh in favor of default

where there was no indication of a cognizable defense to

plaintiffs’ claims, plaintiff had no alternative means of

seeking damages, and defendants failed entirely to respond).

Upon the evidence submitted, Plaintiffs have proved Defendants

are liable as alleged.

     17.   Damages. The Court turns now to the question of

damages. In considering the amount of damages, where a plaintiff

seeks damages in a sum certain, the Court may rely upon detailed

affidavits, without resorting to a hearing. Durant v. Husband,


                                16
28 F.3d 12, 15 (3d Cir. 1994); Golia v. IBCS Group, Inc., Case

No. 14-2577, 2015 WL 1914652, at *4 (D.N.J. April 27, 2015).

Plaintiffs seek a sum certain, as described, supra, for the

amount that they conveyed to Defendants plus the interest agreed

upon in each respective contract. (Complaint [Docket Item 1],

¶¶ 1-3.) Plaintiffs maintain that Defendant Adler is

individually liable in the amount of fifty-three thousand, seven

hundred and sixty dollars ($53,760.00) and that Defendants Adler

and Hirsch are jointly and severally liable in the amount of two

hundred and nineteen thousand, five hundred and thirty-four

dollars ($219,534.00). (See Miller Dec. [Docket Item 29-3],

¶¶ 11-12.) The Court agrees that Plaintiffs have proved their

claims. Therefore, the Court will award Plaintiffs fifty-three

thousand, seven hundred and sixty dollars ($53,760.00) in

contract damages and interest from Defendant Adler individually

and two hundred and nineteen thousand, five hundred and thirty-

four dollars ($219,534.00) in contract damages and interest from

Defendants Adler and Hirsch, jointly and severally, in relation

to Counts 1 and 2 of the Complaint.

     18.   Costs and Attorneys’ Fees. Finally, Plaintiffs seek

costs and attorneys’ fees in relation to this matter. (See

Complaint [Docket Item 1], ¶¶ 32, 37.) Neither of the agreements

pertaining to the present case appear to provide for the

recovery of attorneys’ fees or costs in the event of litigation


                                17
arising from the agreements. (See Exhibit A [Docket Item 1], 16

on the docket; Exhibit B [Docket Item 1], 18 on the docket;

Exhibit D [Docket Item 1], 23-26 on the docket; Exhibit E

[Docket Item 1], 28-31 on the docket.) Nor have Plaintiffs

directed the Court’s attention to any statutory basis for their

recovery of attorneys’ fees and/or costs in this case. (See

generally Motions for Default Judgment [Docket Item 29 & 33].)

As such, the Court does not see any basis for granting

Plaintiffs’ request for the recovery of attorneys’ fees or costs

related to this case and Plaintiffs’ request for such shall be

denied without prejudice. However, Plaintiffs are the prevailing

parties in this case, and therefore, consistent with Federal

Rule of Civil Procedure 54(d)(2), Plaintiffs may apply for

attorneys’ fees and costs within fourteen (14) days of entry of

the accompanying Default Judgment and a brief outlining the

legal basis for Plaintiffs’ recovery of attorneys’ fees. Any

motion for attorneys’ fees must include an affidavit of costs

and fees in the format required by Local Civil Rules 54.2(a) &

(b). In addition to enumerating all such services for which

reimbursement of attorneys’ fees is sought, Plaintiffs are also

requested to categorize such services so that a proper

apportionment of fees can be made among Defendants, namely by

also listing: (a) the services exclusively necessary for

pursuing claims against Defendant Adler; (b) the services


                               18
exclusively necessary for pursuing claims against Defendant

Hirsch; and (c) the services necessary for pursuing claims

jointly against Defendants Adler and Hirsch which cannot fairly

be apportioned between them.

     19.   For the reasons stated above, the Court will grant

Plaintiffs’ motion for default judgment in part, deny it without

prejudice in part, and dismiss it without prejudice in part. The

Court will enter Default Judgment against Defendant Adler

individually in the amount of fifty-three thousand, seven

hundred and sixty dollars ($53,760.00) and against Defendants

Adler and Hirsch, jointly and severally, in the amount of two

hundred and nineteen thousand, five hundred and thirty-four

dollars ($219,534.00), with respect to Counts 1 & 2 of the

Complaint. The Court will deny Plaintiffs’ request for

attorneys’ fees and litigation costs without prejudice to

Plaintiffs’ right to make a renewed motion for attorneys’ fees

and costs consistent with Local Civil Rules 54.2(a) & (b) and

the directives above. The Court will dismiss Plaintiffs’ request

regarding Counts 3 & 4 of the Complaint without prejudice.

     20.   An accompanying Order for Default Judgment will be

entered.


October 29, 2018                     s/ Jerome B. Simandle
Date                                 JEROME B. SIMANDLE
                                     U.S. District Judge



                                19
